Case 9:17-cv-81370-DMM Document 60 Entered on FLSD Docket 01/23/2019 Page 1 of 7




      UNITED STATESDISTRICT COURT SOUTHERN DISTRICT OF FLORm A
                CaseNo.17-81370-cv-M m DLEBR0Ou + raM on

ANDM W HODGES,individually,                                  k

VLADIMIR COOD,individually;
GAUTAM DESM ,individuzly;
                                                          FILED by fllzf .D.c.
                                                                             .


JODY POW ELL,individually;
JEFFREY HEBERLW G (deceased),individually;                        JAd 22 2019
SHAM M INABUKUM AR,individually;                                  ANGELA
                                                                 CLERR USE.NOBLE
                                                                 s.       DIS'LCX
ANTI-IONY SAJEW ICZ,individually;                                  D.oyfuà.-w-p-a.

PLAINTT FS,

VS.


M ONKEY CAPITAL,LLC,aDelawarelim itedliability company;
M ONKEY CAPITAL,INC.,aforeigncoporation;
DAM EL HARRISON,an individual;

DEFENDANTS.

                                        /

      M OTION TO ORDER I> EDIATE AND URGENT SUBPOENA OF
   POTENTIALLY CONNECTED PARTIES TO THE PLAINTIFFS AND THEIR
                          ATTORNEYS

1.lnthe documenttitledM OTION TO OPPOSE S               Y & TO ORDER
PLAINTIFFS TO PROVIDE FIJLL DISCLOSUV OF PARTIES.RELAH ONSHIPS
& TRANSCRIPTS thereissubstantialevidenceprovided ofinterferenceon thepartof
HMRC,PG'Mediabrandsandothersintlliscou?tcase

2.TheDEFENDANT isbeing targetedforâaudviatheUS civilcout'tswheretheburden of
proofislowerthanthebmden ofproofforUK civilornriminallaw.Thisisan abuse ofthe
U S courtsystem .

3.ThereisevidenceoftllisalreadywithrespecttotheliquidatorLouiseBritlain,in
conjunctionwithHMRC,havingusedasimilq methodtoextortpenaltyonanotherinnocent
DEFENDANT in thepastin aseparatecasebutin theexactsam emapnerasisbeing claimed
here.Thisevidenceismosteloquently summedup in aspeech givenin Parliam entbythe
ltightHon.Robel'tNéil:

       Theconcernsstem 9om anunderstandablechange ofpolicythrough whichHM RC
       has,overanumberof#ears,used civilproceedingstopursueallegationsofevasion of
Case 9:17-cv-81370-DMM Document 60 Entered on FLSD Docket 01/23/2019 Page 2 of 7




      duty agsinqtldividualsand cop oratebodies.Theproceedingsgequentlyhw olve
      allegationsofâaudthatarethoughttobem oreadvantageoustopursuethrough the
      civilcourts,whereôfcpurse'  thebtzrden ofproofislower- thebalanceof
      probabilities- than forproceedingsin thecrim inalcourts,wheretheRevenuewould
      havetoprovethem attertothecriminalstandard ...Civilproceedings were
      used to pursue whatm ighthave been criminalmatters,and two
      m atters ofconcern arose.The firstis the extraordinary conductofthe
      Iiquidator,as Ihave discussed already,and the second is the cynical
      conductofHM RC in hiding behind the liqgidatorw hen things went
      wrong.Thatisexactlywhatitdid.ltmighibe Iegitimatetousesucha
      device to dealw ith fraudsters,butm y constituents w ere not
      fraudsters and were found notto be by the courts.G reatcare m ust '
      bq taken w ith the governance ofthis procedure,as H M RC can end
      upasjudge,juryandexecutioner.lnthiscase,theclaim was brougbt
      in due course on 30 July 2010,nearly a yearorso Iater,before M r
      Justice Lew ison- now ,Ithink,Lord Justice Lew ison- in the High
      Court.ThejudgeintheHighCourtdismissedthe claimsagainstthe
      form erdirectors in theirentirety and said- one m ighthave hoped that
      this would have sunkenwin w ith the Revenue,butitclearly did not-
      thatthe Iiquidator's case had l'crum bled to dusf'.Thatis a very
      striking phrase.Thecasewasnotjustthrownoutona technicality'
                                                                ,it
      fellapartatthe seam s.
4.Furtheratimelinepreparedby theDEFENDANT revealsa1ltheHM RC casesthat
journalistAdam Luckhaswritlenaboutsince2012.Ascanbeseenclearly9om thechart
(Evidenceh)Adam LuckhadnotwritlenasinglearticleaboutHMR.C in3yearstmtilthe
DEFENDANT m adeabidforAbsoluteLivingDevelopments,afterwhichpoin tin tim ehe
begantogetheavilyhwolvedinthesubjectmatter,alwaysreappenringattheexactsame
momentsthattheDEFENDANT wasbeingpursued,eitherintennsofthislawsuitor
ùtherwise.

5.W ith thisinmind thedefendantasksthecourtforan M M EDIATE ORDER forthe
followingGsubpoenastobesentoutsothatthepersonsresponsiblecanbebroughtto
question to ascertain theirinvolvementornon-involve
                                                  -mentasmay bethe case

6.The defendantbelievesthatgiventheexkemely 1ow probability ofLouiseBrittain and
Adam Luck andHM RC being relatedforathirdtimeviapure coincidenceviaM orlkey
Capitaland thislawsuit thatthecourthastherighttodeterminethefullnatureofthislawsuit
ifthereisjuo cientevidencçpresentedthatitmay concern issueswllich havenotbeen
disclosedatall,orifitisbeingbroughtaboutby asubversiveagendaand notin tlzeinterests
ofthePLM NTPFS winningmaterialrewardsbutto somehow stimulatea fudherHM RC
itwestigation.
Case 9:17-cv-81370-DMM Document 60 Entered on FLSD Docket 01/23/2019 Page 3 of 7




7.TheDEFENDANT aslcsforan orderforSUBPOENA 9om al1thefollowingindividualsto
askthem aboutthenatureoftheirknowledgeand involvementwith thePLAINTT FS and
theirattorneys,with tlleDEFENDANT and with thiscasein general:

               InterpublicGroupofCompanies(IPG)
               Adam Luck,àn lndividual
               LouiseBrittain,an individual
               W llkins& Kennedy LLP,a company
               UK W MQ C
               K en B eardsley,an individual
               Sean G leason,.an h dividual
               . f
               0  ficialReeeiverforAI,D
               AbsoluteLivingD evelopm ents,a com pany
               M an M a,an individual
               G eorgeL eong,an individual
               NewsCorporation
               G oldseek.com ,acom pany
               PeterSpina,an individual
               ChrisW altzeg,an individual
               BenjamiuGreenmaidenranindividual
               A ssociated PressN ews,a com pany
               Coindesk com ,a com pany
               D igitalC urrency Group?a com pany
               Stanley H iggings,anindividual
               PeterRlzzo,anindividual(editor.Coindesk)
               N icolasD y,reporterran individual
               V ahram H arutyunyan
               RachelHowson(KentPoliceDept)
               M ark Canaqur(KentPoliceDept.)
               CarlLatchford,an individual
               Jason C oom bs,an individual
               Doug Greene,an individual
               K eneth K apner,an individual
               CraigV allis,an individual
               JoshuaH aw ley,an individual

 8.Itisflzrtherrequested thatin thecaseofeach oftheseindividualsandcompaiesthatthe
responsesbegiven inwriting underOath tothiscomt

9.In thecaseofindividualswhohavenotbeen nqm ed yetin thisdocumentorthedocllment
thatprecededthisonethen itisthecasethattheseconnectedpartieshavea11heldsenior,
influential,substantial,orpanagementpositionswithintheM onkeyCapitalprojectatsome
pointintime.
Case 9:17-cv-81370-DMM Document 60 Entered on FLSD Docket 01/23/2019 Page 4 of 7




10.In particular,itisrequired thateaèhparty disclosethenatureand thedetailsoftheir
relationshipstooneanotherincludinganymaterialdiscussionstlle'#havehadatanypointin
tim eeitherwith oraboutthePLAINTFFS andtheirattorneys.

Ihereby submitthatfbiKstatementtmderOath.

                                                                Respectfull#Submitted,



                                                            > Y &-
                                                                  DanielM ark Harrison
                                                                         London,U.K.




CERTIFICATE OF SERW CE

IM REBY CERTIFY é ogyâftheforegoingwaspostedbymailwiththeClerkof
                     '
Cout'tonthisdayof            Panuary2019andbye-mailtoJudgeM iddlebrooksandto
DAVD C.SILVER atDsilvera silverM illerLaw.com .
      Case 9:17-cv-81370-DMM Document 60 Entered on FLSD Docket 01/23/2019 Page 5 of 7



                                                                                                        W IDM CEA
                          ;1 ;
                         Il l
                         I ll
        .                l 11                                                                  .              . - .
N               'Ym!     Ill         L        MS                                  p
                                                                                  '''--''e ''''           .Dn'Io1' .         r.zm-       Fn-er       TAX            .A
                                                                                                                                                                     ..
                                                                                                                                                                       dk'
                                                                                                                                                                         -
to              uve.     1
                         :IIl
                            I                 oedror                            .:. *:.z:.. '.              .
                                                                                                          '14.,'
                                                                                                               .1
                                                                                                                x'o
                                                                                                                . . ''
                                                                                                                             chlm r      pmperty     CAMMI          ,
                                                                                                                                                                    ' hAj .+
                                                                                    .
zl-lav-?        tv       : ::        u        flem                              .pj  #'jl .               .:.                Rega u      b1111an.:   GNF0R            v.
                                                                                                                                                                       a.'m tI
ToCXeIZ         rebee': l II                  ovgr1*                            .Gm '''2 .. .'             ie'v'
                                                                                                               v.l.le'd...   nd Pike'g   rewlm       n-nw            kHtè
.               Noyoa I   jj
                         lll
                                     C        uue                               .p....-
                                                                                 .      ,.,..:...
                                                                                            , .
                                                                                                          .
                                                                                                           ùtoj-.            p ....
                                                                                                                              -.         went        REpmsE           '%Ht
                                                                                                                                                                   ....
nzmale
=On
                r
                l an'
                lt% a
                     t-  ;I r
                         II I
                                     k
                                     .
                                              rouu
                                              hu>
                                                                                ..
                                                                                 -
                                                                                 '
                                                                                   ..kg..:
                                                                                         .
                                                                                         ,.,,.
                                                                                            .             .
                                                                                                          oyso
                                                                                                          .
                                                                                                             '1
                                                                                                              '
                                                                                                              ..
                                                                                                               ,.            j,          jj
                                                                                                                                          ugt        CANADA
                                                                                                                                                     u tt.
                                                                                                                                                                   ,
                                                                                                                                                                   .éyu
                                                                                                                                                                      v.
                                                                                                                                                                       j/
                                                                                                                                                                       ,
eze                                                                             .w.
                                                                                  'In'd.
                                                                                       .?.f               .u tlz. '          digque      - 4.)n                    .'Je
                . .11    )l I                 ca n                               uhl  wa.'.-..            ..Aa
                         l :j
                            I                                                                               .. s.wi.'...     jeau.       Hmu                       .tjclj.
                                              H*ru.n6
.,
 .--.Hme
      .                                                                             .
                P .      jI          e                                          . . .....
                                                                                 eige â                     Izl& :....       e/mp*n      fldn
                                                                                                                                           .g        knowled        's
witlz           :'..m by I lI                 VAT                                lx
                                                                                 -aldkrz                   .
                                                                                                          ....
                                                                                                            ïià koa.,.
                                                                                                                 u           ybou        tu          ee/case-          ...
                                                                                                                                                                         .
e. . .          haudxer l  l1
                            I        a        rV.nII                            v                              , .., .
                                                                                                                j .                                  stutlie-s/c        .
                                                                                  . .
                         ll                                                     'om,  .
                                                                                      an.'                ' yj        .      srfmlr
e'              :         I:I d               BrADA                             .y
                                                                                ':zv
                                                                                   u.h.d. .
                                                                                  ''
                                                                                   :
                                                                                    .                      2:1
                                                                                                             '
                                                                                                             8,'
                                                                                                               :             yem         ByADA       Oi-l'
                                                                                                                                                         H'
                                                                                                                                                          n-
lt
Gatwick
                pr- nm' IlI
                ngtob. ll1 o
                                              M LUCK
                                              FoR
                                                                                 j
                                                                                 io
                                                                                  'jiil..
                                                                                 k.
                                                                                                          ..
                                                                                                           l
                                                                                                           .,
                                                                                                            f
                                                                                                            --
                                                                                                             'n
                                                                                                              -'u
                                                                                                                lk.'1
                                                                                                                r. .
                                                                                                                             a*#'
                                                                                                                                e        MLUCK       revenue-
                                                                                                                                                     customg-
Airm rt        .xuuc      I1 I                                                   ''...'.                . uk.,.              tfwing      .FOR
                                                                                                                                           HE        self-
ByADA'          ByADA
                          :,: f
                          ll l
                                              THE
                                              y..&.
                                                                                         ..                ï'
                                                                                                            iz
                                                                                                             e .             np**        T
                                                  .1                              '-'1v
                                                                                'w,                        s ' '.            + (K).0!m   MAlL        RSVQSN'Re
M               M LUC.K   I Il r              p.N                                m'' m                     Tim'pa '          lhtu        9lI         DXQ
LUCX            FOR       I
                          lIIl
                             I                SIJNDA    .                        ày;ADA.                   http-s// .        ByADA       SUNDA       Ch.
                                                                                                                                                       anFe-       '
FOR            MAILO      I I: ,=.x           y                                  M.                        www.tlz           M LUCK      X/.         wxhout-       .
MAILO          NLINE      Il.I                PUBLIS                             LUCK                      p.Hm- r .                                 chaos/
NLFNE/          Ftpl.ls   Il: 1)              m .22                                                           . . .          FQR         1'
                                                                                                                                          I131.
                                                                                                                                              15     24-10-
                          III                                                /
                                                                             ...(.p2                        o                MAILO       Hm 23
UPDAT           H& :22    :I I rl
                                .             :16.4                         . I'HE                            cl      .      NUNE/       :01.9       2018
Fm:22:0         :29.15    l
                          II
                           Ill S              Juzte                          MAI 'L                       'j.-vt.
                                                                                                                '
                                                                                                                - '          PIJBI.I
                                                                                                                                   'S    June
0,16            Decemb    lll                 7.
                                               016jU                        .
                                                                             0..N .                             .
                                                                                                           hlvvut .m.        x.prklc     xj:ju
luly            er        :I I e              PDAU                          .s .I..
                                                                                  INDA .                   :i ,.     '.      :21,11      PDA'R
2011ll '
http&.
                20121U
                PDA'I.
                     Z
                          lIl
                          I1Il
                             l
                                              D:12:
                                              sJtme
                                                   30.                       y'
                                                                            'hjalls
                                                                                                           sr  '
                                                                                                               vxies
                                                                                                                   'a'
                                                                                                          '.wor- ' .
                                                                                                                             May         D:10:27.
     .
w ww .da
                    ,
                          l
                D111:00. IjI                  2016                          .
                                                                                 H'En. :0                 .. ..
                                                                                                          .30=1-
                                                                                                                             20181U
                                                                                                                             FDAT
                                                                                                                                         10June
.                                                                                                                                   E
                                                                                                                                    .    2018
                          1II                                               '
                          IIl
                          2Il
                          III                                                           '
                          ll l                                                                                                                          .
                                                            '




                                 bMH&     ALb
                                            '                       I(Xi#               .Txr
                                                                                           w'1
                                                                                             tp            kv.z
                                                                                                              w'':
                                                                ,   /*.                 '
                                                                                        K..êioii'          J'
                                                                                                            +
                                 #-       <                         201R                            ,      2018
                                 do,li
                                 i    ct' 4H  1
                                 .  !201j '.
                                           àa16
                                             '


Case 9:17-cv-81370-DMM Document 60 Entered on FLSD Docket 01/23/2019
                                                            IDes atchPackPage
                                                                         CP72w 6
                                                                             M-'exaof
                                                                               *t  ol
                                                                                   t  7 xz,ww
                                                                                   #''k2d
                                                                                                                 $z Fmm:N.
                                                                                                                 x                                           ,pédjtnur
                                                                                                                         ameandAdtkessolDzndntNomalAdzprwsadje
                                                                                                                 %                       5 A- .                                w-e%


                                                                                                                  Q8 vA'
                                                                                                                       rlo/Exporteapgelerxa(opïimap
                                                                                                                  1
                                                                                                                                        t 1. l1'I '                    ' .1'              . 1 I* .           'I $
                                                                                                                  l
                                                                                                                  Yv .: xam
                                                                                                                    Iu    k.
                                                                                                                           andMfl
                                                                                                                                f
                                                                                                                                rqssofAdqc
                                                                                                                                -        ivqss
                                                                                                                                             eeNlt
                                                                                                                                             >y  ,
                                                                                                                                                 r
                                                                                                                                                 p.oelmœaxsss
                                                                                                                                                 -          eduo-.
                                                                                                                                                            -.  st-ui
                                                                                                                                                                    r
                                                                                                                                                                    e.---
                                                                                                           '....  1 .=            - .-          -
                                                                                                      -               '                 poz-r r.--z;                                     >,.z
                                                                                                                                                                                            .
                                                                                                                                                                                            c-u
                                                                                            ' .
                                                                                                  '        . %.
                                                                                                              %
                                                                                    . .-
                                                                                   'F   '             W%''
                                                                                                         ,i.
                                                                                                           --..
                                                                                                              -..-.---.-. . ...-.
                                                                                                         j,jv 'k'y.*
                                                                                                                   iv . ,       r--.,,
                                                                                                                                     -.- .                .-q... -..
                                                                                                                                     - -...-.---- -.- .---.--.. - -.
                                                                              .-

                                                                     ,
                                                                          :-
                                                                         ''

                                                                         1.s
                                                                           o
                                                                          -v
                                                                            t 1
                                                                              %
                                                                               .A
                                                                                N.
                                                                                 e
                                                                                   qtj.
                                                                                   $ ''
                                                                                       ,
                                                                                       r
                                                                                       '
                                                                                        ,
                                                                                        ,.
                                                                                        :
                                                                                        .
                                                                                        ow
                                                                                         .
                                                                                         ,
                                                                                         '
                                                                                         wsaa-
                                                                                           e
                                                                                           . -q
                                                                                              -
                                                                                              .
                                                                                              - s
                                                                                                -- <
                                                                                                   .
                                                                                                   -.--.
                                                                                                       -e. -.
                                                                                                            .
                                                                                                            --.-.-
                                                                          Ho                   '
                                                                                               N         '' 2
                                                                                                            jImNrt
                                                                                                                 eexl
                                                                                                                    enmcnqf=y)paxcud@%Naf
                                                                                                                                        l
                                                                                                                                        mporl
                                                                                                                                            orceql
                                                                                                                                                 o)(
                                                                                                                                                   opt
                                                                                                                                                     l
                                                                                                                                                     onaj
                                                                                                                   #                     .        :- . . .                    ''   *. .''       @* 4         .@:

                                                     !
                                                                                            . ..-...-..       JIllPDXE:IIJANI;.. .,c.
                                                                                                              ' '
                                                                                                              ..-- -                '                              1G1ND:XVCK' t0,s'jjsjjj,;.'.:
                                                                                                                                                                  #1
                                                                                                                                                                  .1
                                                     .,--.Q'
                                                           KM
                                                            G'
                                                             I.M.
                                                                D..
                                                               -'
                                                                . A -GAR.-711111$7h
                                                                                 s                       . Ys
                                                     liI PF.WiPM GELFQ.j,R EUQX       . .. .kc'I?T
                                                                                        . 0âQ.11r1:'1?i
                                                                                                      1pKQ                                                  .. . .wEs'rwclm PARKT
                                                                                                                                                                               j:Rwl
                                                                                                                                                                                   Kmknwouz. :
                                                 .                                                          q
                                                                                D
                                                                              s,rWDnw
                                                                                ax Q j '
                                                                                       M1              XWYX1X9 . j
                                                                                                                 !'PFWPARQKFQR                                                       NGEWA                   r:î
                                                     )g
                                                      'W
                                                       g()
                                                         jjkIjtQWI
                                                               jO
                                                                PM
                                                                 .lyjP.
                                                                      AD
                                                                       .ux
                                                                         zw
                                                                          '*
                                                                           ,'
                                                                            -'-
                                                                            . '-f
                                                                                '
                                                                                s,'N-
                                                                                    ..',
                                                                                       .BYWLS1j
                                                                                       :      '
                                                                                              yn,yt .',,j
                                                                                                        ;'0'c
                                                                                                            sojj
                                                                                                               Ej
                                                                                                                nj
                                                                                                                 Atjoms
                                                                                                                      QMy
                                                                                                                        ja$, '
                                                     1'
                                                       CQN
                                                         K,            ,        '                                  GD
                                                     ..UNI
                                                         TWWODV/Vt'    .1E
                                                                         .Er..  :
                                                                                e 'E1         .: Q
                                                                                              T      .' 8
                                                                                                        21       -CLEMENTS STREI
                                                     l
                                                     1 (:021.
                                                       1    k
                                                            1k
                                                             CLEïgEiNTh.:Sx
                                                                          TR                                                      .. .-..r
                                                                                                                                         t . .Jo (rJ/J'A.
                                                     ,    Rc'hg'znf ,    .u                               '                          - - .. RooM 2
                                                     !
                                                     V 1Xx>jp
                                                     , i 'Fk
                                                             &TRP
                                                                lA'A
                                                                 n L:
                                                                    .)FBLEA
                                                                          ,
                                                                          c
                                                                          .
                                                                          3
                                                                          .1H
                                                                            401'                          !
                                                                                                          $                   (US) .
                                                                                                                                         .
                                                                                                                                       ïl'
                                                                                                                                         q WESTPALMB
                                                                                                                                                   .EACH
                                                     :
                                                     '
                                                       iu   '
                                                            h
                                                            ':
                                                             I
                                                             .
                                                             1
                                                              T
                                                             ..
                                                               E'
                                                                Ds TA r Es,
                                                                          #
                                                                          '
                                                                         )t.
                                                                            s t'.                         I
                                                                                                          l
                                                                                                                              ..
                                                                                                                               .
                                                                                                                                                                 e.
                                                                                                                                                                 ILt FkoRlD#FL1,:1011uF:
                                                                                                                                                                 :v ;.,              .
                                                                                                                                                                                                         '      '
                                                       .
                                                     i t                 . :                          I                            AW B                             sz
                                                     .
                                                     :. !    j                .                ...
                                                                                                 -..
                                                                                                   '. '
                                                                                                      s ''
                                                                                                         ..                       .                                  l.j..
                                                                                                                                                                         9@.                                   .
                                                     f
                                                     j                                                                                                 ..                                            I
                                                                                                                          'KG:YBBRPKG .                              !1
                                                                                                                          '
                                                                                                                                                                     ?1
                                                                                                                                                                      ;
                                                               # 42671226'.       '. Fçsn ' '                                                                        :'                  ' '           l 'I
                                                            TY   7850         '' '..... x : .                                                                        tk
                                                            1j
                                                             '
                                                          '' :
                                                               '
                                                               jaA . . ,
                                                                               .       1..
                                                                                         . ..
                                                                                              ..-.                                                                   u. ,4
                                                             1
                                                             h1)
                                                               -!
                                                          2:EF:EE.PR IDR I
                                                                         'I
                                                                          'Y
                                                                 ijdsl'$41QB
                                                                             I  j
                                                                                :. !
                                                                                         '- .                                          .
                                                                                                                                       ...
                                                                                                                                         '.
                                                                                                                                                                     .
                                                                                                                                                                     .
                                                                                                                                                                     I?
                                                                                                                                                                         .,
                                                                                                                                                                      t1.#;,',
                                                                                                                                                                           L.,
                                                                                                                                                                             s  .
                                                                                                                                                                                ';
                                                                                                                                                                              ltc
                                                                                                                                                                                .
                                                                                                                                                                                :.
                                                                                                                                                                                  ''
                                                                                                                                                                                 ,;
                                                                                                                                                                                   .'a,. '.
                                                                                                                                                                                  .,vj    ,.'.
                                                                                                                                                                     'I'       . ..      ,:. , .         '.
                                                           DEEsCcQtIp<r#;;#(Y7:'Ip;5d:n;* '                I..                                             .
                                                           D                                                                             ,
                                                                                                                                         '' .. '
                                                                                                                                               .                     t!(; Lm
                                                                                                                                                                     .    ...:' ;....k'. I
                                                                                                                                                                                  ..                         ',
                                                                                           9                  .
                                                           gjjgj,                                          j'.''
                                                                                                           l'                                t   ...'
                                                                                                                                                    s..
                                                                                                                                             .. . . )*
                                                                                                                                             ,        x...
                                                                                                                                                         u
                                                                                                                                                         .
                                                                                                                                                         -'
                                                                                                                                                          q
                                                                                                                                                          .
                                                                                                                                                          '
                                                                                                                                                          u-jjk#
                                                                                                                                                               '.1
                                                                                                                                                       ij'a'rg :'
                                                                                                                                                                .
                                                                                                                                                                 .'
                                                                                                                                                                  ..
                                                                                                                                                                   y.
                                                                                                                                                                    j'4j.jjqy..
                                                                                                                                                                              j
                                                                                                                                                                              ..
                                                                                                                                                                               aj
                                                              ,'
                                                     I           '
                                                                 l                                         I-.                                 'i
                                                                                                                                                ... . '!
                                                                                                                                                       ( h'' ' ,
                                                                                                                                                       i          .
                                                     1!          !                      ..                 )'     :               i                    .                  !                 k
                                                     f       .i                    .ff!.                 ''                   't
                                                                                                                              '.                       .   ''.            '                      .
                                                     i !.xu
                                                          ''vmv (
                                                                1*:Ge                             '.''                 '
                                                                                                                       'smlehl
                                                                                                                             :'-k
                                                                                                                             sk k.u i ' ' '                            ''                        1             -
                                                                                                                                                                                                               '
                                                     i
                                                     h c
                                                       cmt khtlmst
                                                        vsrn      tuF
                                                                 vxua$> IJKL. : u. .T
                                                                    e               ln.
                                                                                      rg..
                                                                                         ,                                                                           '.,
                                                     1      F'jvm,gxo e isewakw y rztzl      tll                                                                       i
                                                            *
                                                            M%o%f   ,
                                                                    1 :1Z rlFp'Awpls.v  wwvve'
                                                                                             er                                                                      . k'
                                                     i      jlax-'
                                                                 ::
                                                            :rllll'
                                                                   :,''
                                                                  4'
                                                                   .
                                                                      tk.
                                                                   rJï%I
                                                                       t.'
                                                                          m
                                                                         q'
                                                                          .
                                                                          Qk
                                                                            t
                                                                            l
                                                                            -nm
                                                                            xr
                                                                            l
                                                                              -p
                                                                               ymxt
                                                                              rc y =
                                                                                    /1v:-'
                                                                                         y
                                                                                         kv'x
                                                                                         .
                                                                                         ,   '
                                                                                              um-'                                                                   k..,
                                                                          ï .     .
                                                             t
                                                             :r
                                                              y:t
                                                                tl
                                                                 n
                                                             nosxAwncopy-pkt/sEpt      'AcclqPQUCH--.... .-                                                                   '.-...-.
                                                                                                                              .                  ...
                                                             .0. - .-...-,..-                         -
                                                                                                                                                                                            zq y y
                                                                                                                                                                       QXo3dGNlSî
                                                                                                                                                                                YQC

                                                                                                                                                                 .

                                                                                                                                                           è     (.
                                                                                                                                                                  w
                                                                                                                                                                  yv
                                                                                                                                                                   z
                                                                                                                                                                   ..
Case 9:17-cv-81370-DMM Document 60 Entered on FLSD Docket 01/23/2019 Page 7 of 7
